              Case 1:20-cv-01191 Document 1 Filed 11/16/20 Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,




       V.                                                    Civ. No. 20-1191

$18,000.00 IN UNITED STATES CURRENCY,

               Defendant-in-rem.


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                    NATURE OF THE ACTION

               This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances Act that is subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                           DEFENDANT IN REM

               The defendant in rem consists of the following:

              i.   Eighteen thousand dollars ($18,000.00) in U.S. Currency,
             (hereafter referred to as "Defendant Currency").

               The Defendant Currency was seized by the Drug Enforcement Administration on

May 26, 2020, in the District of New Mexico.

               The Defendant Currency is now, and during the pendency of this action will be, in

the jurisdiction of this Court.

                                       JURISDICTION AND VENUE
              Case 1:20-cv-01191 Document 1 Filed 11/16/20 Page 2 of 6



                The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. §§ 1345, 1355(a) and 1356.

                Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

§§ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the filing of this complaint, the Defendant Funds will

be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                               FACTS

                On May 26, 2020, Albuquerque Police Department (APD) Officer C. Coleman

observed Jerome Marvin Martinez exit a blue 2007 BMW 5251 automobile. It was parked

outside of the residence located at 411 Iron Avenue SW. Albuquerque, New Mexico, The 2007

BMW did not have a license plate.

                Officer Coleman activated the emergency equipment on his marked police vehicle

while his vehicle was positioned behind the 2007 BMW. Jerome Marvin Martinez entered the

2007 BMW 5251 and sat in the driver seat. Officer Coleman approached Jerome Marvin

Martinez at which time he opened the door of his vehicle and advised he was unable to roll his

window down.

                Officer Coleman advised Jerome Marvin Martinez that his 2007 BMW was

parked on the street without a license plate. While speaking with Martinez, Officer Coleman

observed in plain view a plastic bundle, the size of a golf ball, containing a white, crystalline

substance that appeared consistent with methamphetamine sitting near the door jamb adjacent to

the driver's seat.

                Officer Coleman directed Martinez to exit the 2007 BMW. He complied. Officer

Coleman handcuffed Martinez and conducted a pat down of Martinez's person. Officer Coleman

felt several additional bundles in Martinez's left pants pocket. These bundles as being similar in


                                                   2
              Case 1:20-cv-01191 Document 1 Filed 11/16/20 Page 3 of 6



size to the bundle he had observed in Martinez's vehicle. Officer Coleman knew the crystalline

and powered substances are consistent with the properties and packaging of controlled

substances.

               Officer Coleman removed the bundles from Martinez's pocket. One of the

bundles contained a white crystalline substance consistent with methamphetamine, and two of

the bundles contained a brown powdery substance consistent with heroin. Field tests were

conducted on the bundles. The white crystalline substance tested presumptive positive for

methamphetamine, and the brown powdery substance tested presumptive positive for heroin.

Officer Pablo Hernandez observed and retrieved a digital scale with a brown residue in plain

view. Officer Coleman placed Martinez placed Martinez under arrest pursuant.

               The registered owners of the 2007 BMW, Vehicle Identification Number

WBANE53517CW62557, are Madeline M. Rodriguez and Angelica Esther Rodriguez, 2884

Henry Lynch Road, Unit 46, Santa Fe, New Mexico 87507-3395.

               Martinez advised there was a gray backpack in his vehicle containing

approximately $20,000.00 in cash.

               Based upon the fact the quantity of methamphetamine and heroin far exceeded the

amount for personal use, the packaging of the methamphetamine and heroin, the presence of a

digital scale with brown residue and Martinez's admission that $20,000.00 was in the vehicle,

Martinez likely intended to distribute the methamphetamine and heroin. The BMW was sealed

by APD Crime Scene Specialist Tylai Fox and towed to the APD Crime Lab.

               Martinez was taken to the Metropolitan Detention Center and booked on the drug

charges and an outstanding misdemeanor warrant. During the booking process, a

buprenorphine/naloxone (8mg/2mg) sublingual film was located within Martinez's wallet. The

methamphetamine and heroin were weighed at 23.8 grams and 20.6 grams respectively. The


                                                3
               Case 1:20-cv-01191 Document 1 Filed 11/16/20 Page 4 of 6



heroin, methamphetamine, digital scale and buprenorphine/naloxone sublingual film were tagged

into evidence.

                 On May 28, 2020, the Drug Enforcement Administration (DEA) Special Agent

Jason Jones and Task Force Officer (TFO) Jason Franklin responded to the APD Crime Lab at

the request of the APD to assist in the execution of a State of New Mexico Search Warrant on

the 2007 BMW Vehicle. During the execution of the search warrant, Agent Jones located and

seized an unknown amount of U.S. Currency (later determined Defendant $18,000), 7 grams of

heroin and a drug ledger found in a grey backpack located on the passenger side front seat.

                 On June 2, 2020, the unknown amount of U.S. Currency was transported to

Loomis Armored Transport for an official count, resulting in a total of $18,000.00 U.S.

Currency.

                                         FIRST CLAIM FOR RELIEF

                 The United States incorporates by reference the allegations in paragraphs 1

through 17 as though fully set forth.

                 Title 21, United States Code, Section 881(a)(6) subjects to forfeiture la]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

furnished by any person in exchange for a controlled substance or listed chemical in violation of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter."

                 Defendant Currency was furnished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).


                                                   4
              Case 1:20-cv-01191 Document 1 Filed 11/16/20 Page 5 of 6



       WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Currency, costs and expenses of seizure and of this proceeding, and

other proper relief.



                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney


                                                    STEPHEN R. KOTZ
                                                    Assistant U.S. Attorney
                                                    P.O. Box 607
                                                    Albuquerque, NM 87103
                                                    (505) 346-7274




                                                5
             Case 1:20-cv-01191 Document 1 Filed 11/16/20 Page 6 of 6



                                 28 U.S.C. § 1746 DECLARATION

       I am a Special Agent with the Drug Enforcement Administration who has read the

contents of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knowledge and belief

       I declare under penalty of perjury and the laws of the United States of America that this

Declaration is true and correct, except as to matters stated on information and belief, and as to

those matters I believe them to be true.


       Dated:   Jo copoc20
                                              Ja     P. Jone Special Agent
                                                   g EnfoiIement Administration




                                                   6
           JS 44 (Rev. 12/12)                              CIVIL1-1
                                     Case 1:20-cv-01191 Document COVER     SHEET Page 1 of 1
                                                                    Filed 11/16/20
           The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
           required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
           required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                      DEFENDANTS
                                                                                                          $18,000 IN U.S. C URRENCY .
 United States of America                                                                                  County of Residence of First Listed Defendant
                                                                                                                                 (IN U.S. PLAINTIFF CASES ONLY)
  (b) County of Residence of First Listed Plaintiff
                                                                                                           NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                     THE TRACT OF LAND INVOLVED.

                                                                                                          Attorneys (If Known)
 (c) Attorneys (Firm Name, Address, and Telephone Number)
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                          and One Box for Defendant)
  1    U.S. Government                3   Federal Question                                                                     PTF          DEF                                         PTF       DEF
       Plaintiff                            (U.S. Government Not a Party)                       Citizen of This State            1            1    Incorporated or Principal Place          4        4
                                                                                                                                                       of Business In This State

  2    U.S. Government                4   Diversity                                             Citizen of Another State             2         2   Incorporated and Principal Place         5       5
        Defendant                         (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                               Citizen or Subject of a               3         3   Foreign Nation                           6       6
                                                                                                   Foreign Country


        CONTRACT                                    TORTS                                       FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
 110 Insurance                PERSONAL INJURY             PERSONAL INJURY                         625 Drug Related Seizure of            422 Appeal 28 USC 158           375 False Claims Act
 120 Marine                  310 Airplane                 365 Personal Injury -                    Property 21 USC 881                   423 Withdrawal                  400 State Reapportionment
 130 Miller Act              315 Airplane Product             Product Liability                                                              28 USC 157                  410 Antitrust
 140 Negotiable Instrument        Liability               367 Health Care/                        690 Other                                                              430 Banks and Banking
 150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                              450 Commerce
     & Enforcement of Judgment    Slander                    Personal Injury                                                             PROPERTY RIGHTS                 460 Deportation
 151 Medicare Act            330 Federal Employers’          Product Liability                                                           820 Copyrights                  470 Racketeer Influenced and
 152 Recovery of Defaulted        Liability               368 Asbestos Personal                                                          830 Patent                          Corrupt Organizations
     Student Loans           340 Marine                       Injury Product                                                             840 Trademark                   480 Consumer Credit
     (Excludes Veterans)     345 Marine Product               Liability                                                                                                  490 Cable/Sat TV
 153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                                 LABOR                          SOCIAL SECURITY
                                                                                                 710 Fair Labor Standards                 861 HIA (1395ff)                850 Securities/Commodities/
     of Veteran’s Benefits   350 Motor Vehicle            370 Other Fraud                                                                                                     Exchange
                                                                                                     Act                                  862 Black Lung (923)
 160 Stockholders’ Suits     355 Motor Vehicle            371 Truth in Lending                                                                                           890 Other Statutory Actions
                                                                                                 720 Labor/Management                     863 DIWC/DIWW (405(g))
 190 Other Contract              Product Liability        380 Other Personal                                                                                             891 Agricultural Acts
                                                                                                     Relations                            864 SSID Title XVI
 195 Contract Product Liability
                             360 Other Personal              Property Damage                                                                                             893 Environmental Matters
                                                                                                 740 Railway Labor Act                    865 RSI (405(g))
 196 Franchise                   Injury                   385 Property Damage                                                                                            895 Freedom of Information
                                                                                                 751 Family and Medical
                             362 Personal Injury –           Product Liability                       Leave Act                                                                Act
                                 Medical Malpractice                                                                                                                     896 Arbitration
                                                                                                  790 Other Labor Litigation
     REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                               FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                                 791 Employee Retirement
 210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                                  870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                    Income Security Act
 220 Foreclosure             441 Voting                  463 Alien Detainee                                                                  Plaintiff or                    Agency Decision
 230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                               Defendant)                  950 Constitutionality of
 240 Torts to Land           443 Housing/                     Sentence                                                                    871 IRS—Third Party                 State Statutes
 245 Tort Product Liability      Accommodations          530 General                                                                         26 USC 7609
                                                                                                     IMMIGRATION
 290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                                 462 Naturalization Application
                                 Employment              Other:                                   465 Other Immigration
                             446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                     Actions
                                 Other                   550 Civil Rights
                             448 Education               555 Prison Condition
                                                         560 Civil Detainee -
                                                             Conditions of
                                                             C fi         t
             IV. NATURE OF SUIT (Place an “X” in One Box Only)
             V. ORIGIN (Place an “X” in One Box Only)
      1 Original         2 Removed from                     3   Remanded from              4 Reinstated or          5 Transferred from                6 Multidistrict
         Proceeding        State Court                          Appellate Court              Reopened                 Another District                  Litigation
                                                                                                                         (specify)
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                      21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION                   Brief description of cause:


VII. REQUESTED IN                         CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                      CHECK YES only if demanded in complaint:


     COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                            JURY DEMAND:                Yes         No
VIII. RELATED CASE(S)
                                          (See instructions):
      IF ANY                                                     JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD


_11/16/2020
FOR OFFICE USE ONLY
  RECEIPT #                     AMOUNT                                   APPLYING IFP                               JUDGE                                 MAG. JUDGE
